OPINION OF THE COURT
PER CURIAM:
In a single assignment of error the appellant contends that Charge I and its specification alleging the attempted wrongful impersonation of a criminal investigation division (CID) agent fails to state an offense citing United States v. Yum, 10 M.J. 1 (C.M.A. 1980). The Specification of Charge I provides in relevant part:
In that Private First Class Thomas W. Adams ... did, at Tongduchon, Korea, on or about 16 October 1981, attempt to impersonate an Army Criminal Investigation Division Agent (CID) by wrongfully, willfully and unlawfully informing military police authorities that he (Adams) was an undercover CID Agent and was attempting to buy some [codeine], with intent to deceive and escape possible apprehension by police authorities ....
We find Yum inapposite and affirm. The specification here, unlike Yum, alleges something more than a “bare false representation”; it asserts that the accused wrongfully informed the military police that he was an undercover CID agent attempting to buy codeine, an act calculated to deceive the authorities and thereby escape impending apprehension. Clearly this action evinced more than “mere bravado” the deficiency in Yum.
The findings of guilty and the sentence are affirmed.